[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: SUPPLEMENTAL JUDGMENT
The court retained jurisdiction for claims under the Third Count in the above entitled matter. The court heard the parties and allowed time for providing the court with briefs on the issues of penalty and attorney's fee under the Third Count sounding in Connecticut Unfair Trade Practices against the defendants Fappiano and Shoreline Realty.
At the time of oral argument, counsel for Fappiano and Shoreline argued that in making an award of penalty the court should consider the financial condition of the defendants. The court sought authority for the principle and was advised later by letter that authority was not found in his research. (See letter dated August 21, 2001 on file.)
The plaintiff filed a supplemental brief regarding appropriate Connecticut Unfair Practices (CUTPA) dated July 27, 2001. The defendants failed to file any brief on the subject of Penalty or attorneys fees. CT Page 12807
The plaintiffs argue that punitive damages under CUTPA is in the trial court's discretion. The plaintiffs in this case only demonstrated as damages arising out of their recission: an inspection fee of $865; mortgage application $295; 1/8 point $280; title search $174; attorney Griffith's closing fee $500; and gardening expenses $333.54 for a total of $2,447.54.
Accordingly, the court awards the sum of $5000 as a penalty. (See page 32 of Plaintiffs' Trial Brief dated March 23, 2001.
As to attorneys fees, the court has reviewed the documentation and billing of the law firm that represented the plaintiffs.
The plaintiffs paid $2500 as a retainer billing (Exh. 1); billings for five days of trial and post-trial briefs, all other legal expenses pertained to preparations. Accordingly, the court awards the sum of $15,000 as attorneys fees and costs of $545.55 (see August 2, 2001 bill of taxable costs).
By the Court,
Frank S. Meadow Judge Trial Referee